COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                 ORDER GRANTING REHEARING

Appellate case name:      Lacey West Fowler v. Julie Ann Badia and James Francis Badia

Appellate case number:    01-19-00632-CV

Trial court case number: 2016-45747C

Trial court:              308th District Court of Harris County

        On January 30, 2020, this appeal was dismissed for want of prosecution. On February 13,
2020, appellant, Lacey West Fowler, filed a motion for rehearing. We grant appellant’s request
for rehearing, withdraw our opinion and judgment dismissing the appeal, and reinstate this case
on the Court’s active docket.
       Appellant’s brief is due April 12, 2020.
       It is so ORDERED.

Judge’s signature: __________/s/ Julie Countiss______________________
                             Acting for the Court

Panel consists of Justices Keyes, Goodman, and Countiss.


Date: March 10, 2020